DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
Claims 1-51, 53-55, 64, 67, 68, 78, and 85-87 are canceled.
Claim 90 is new.
Claim Objections
Claims 52 and 90 are objected to because of the following informalities:  
Claims 52 and 90 recites the phrase, “among the plurality primers”.  It would appear that the phrase should recite, “among the plurality of primers”.
Claim 90 also recites the phrase, “constant region that consist of: regions consist of:”  The phrase, “regions consist of” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejection of claim 62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, made in the Office Action mailed on February 11, 2022 is withdrawn in view of the argument presented in the Amendment received on June 8, 2022.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 90 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 90 recites that the primers of the population comprises a variable and a constant region that consists of: G and A; C and T; A and C; or G and T.
	This means that the primer’s variable and constant regions are limited to recited two nucleotide groups in the claim.  However, claim 90 redefines the constant and the variable regions to have bases 75% or more comprised of the two non-complementary nucleotide, thereby broadening of the constant and the variable regions, rendering the claim indefinite on just exactly what sequence the constant and the variable regions consist of.  For the purpose of prosecution, the broader interpretation (i.e., constant and variable regions having 75% or more two non-complementary and non-self complementary nucleotides).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 52, 56-63, 65, 66, 69-77, 79-81, 83, 84, 88, and 89 under 35 U.S.C. 101 for being directed to the judicial exception of fragments of nucleic acids which exist in nature without significantly more, made in the Office Action mailed on February 11, 2022 is maintained for the reasons of record.
In addition, claim 90 is rejected herein as being necessitated by Amendment.
Applicants’ arguments presented in the Amendment received on June 8, 2022 have been carefully considered but they are not deemed persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
The claims recite a kit comprising a population of primers which embrace fragments of nucleic acids which otherwise exist in nature, which is a non-patent eligible subject matter. This judicial exception is not integrated into a practical application because and thus insufficient to amount to significantly more than the judicial exception for the following reasons.
Claim 52 is drawn to a kit comprising a container and a population of “polynucleotide primers” present in the container, wherein the population of primers have the following physical attributes:
comprise a sequence which is non-self-complementary and non-complementary to each other;
comprise a variable region and a constant region, wherein the constant region is positioned 5’ to the variable region; and
comprise 70% or more of two non-complementary and non-self-complementary nucleotides.
For the purpose of analysis, the decision from Ambry is adopted herein, wherein the court held that a primer pair direct to an otherwise naturally existing gene:
“The primer before us are not distinguishable from the isolated DNA found patent-ineligible in Myriad and are not similar to the cDNA found to be patent-eligible” (page 7)

The court found that the primers were not patent eligible because they contained the “identical sequence of the BRCA sequence directly opposite to the strand to which they are designed to bind” and that they were structurally identical to the ends of DNA strands found in nature” (page 7).
Also in Myriad, the court stated, “neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible” (Id. At 2117)
Based on these precedence set forth, the claimed population of polynucleotide primers embrace fragments of naturally existing DNA molecules and even though may “synthetically” be created, are nevertheless “not distinguishable” from the naturally exiting DNA molecules and therefore, are deemed patent eligible.
The fact that the claimed population of polynucleotide primers embrace naturally existing DNA fragments is evidenced by the below search results:
PREDICTED: Homo sapiens proline rich Gla (G-carboxyglutamic acid) 3 (transmembrane) (PRRG3), transcript variant X3, mRNA 
Sequence ID: ref|XM_011531198.1|Length: 1161Number of Matches: 3
Related Information
Gene-associated gene details
Range 1: 1055 to 1067GenBankGraphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
Frame
26.3 bits(13)
167()
13/13(100%)
0/13(0%)
Plus/Plus


Features:
Query  1     CTCTCTCTCTCTC  13
             |||||||||||||
Sbjct  1055  CTCTCTCTCTCTCtttctttttat  1067


PREDICTED: Homo sapiens Rac/Cdc42 guanine nucleotide exchange factor (GEF) 6 (ARHGEF6), transcript variant X8, mRNA 
Sequence ID: ref|XM_005262501.2|Length: 5205Number of Matches: 3
Related Information
Range 1: 2833 to 2845GenBankGraphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
Frame
26.3 bits(13)
167()
13/13(100%)
0/13(0%)
Plus/Plus


Features:
Query  1     CTCTCTCTCTCTC  13
             |||||||||||||
Sbjct  2833  CTCTCTCTCTCTCtccctct  2845

As it can clearly be seen fragments of naturally existing DNA molecules are made up of repeating units of CTs which are: a) non-self-complementary, and non-complementary to each other; b) comprise a variable region and a constant region (see the non-bold region being constant and the bolded region being variable), and have sequences that are 70% or more comprised of two non-complementary and non-self-complementary nucleotides.
The disclosed region of the naturally occurring DNAs consists of 100% C and Ts which are non-complementary nucleotides.
The naturally existing fragment regions therefore meet the physical limitations of the population of primers as claimed in claims 52-65 and therefore renders the claimed population of polynucleotide primers patent ineligible.  While the kit further recites that these population of polynucleotide primers are enclosed in a container, and further packaged therein are polymerases and agents which enhance processitive, such limitations do not amount to significantly more than the judicial exceptions as they are a collection of other judicial exceptions (i.e., polymerases and proteins) described above and therefore, render the claims patent ineligible.Response to Arguments:
Applicants address the Office’s position of what a degenerate nucleotide is in that while the instant Figure may disclose the nucleotide “N” as being A, C, G, or T, this is to be understood in context of a single primer not capable of having all the nucleotides in the same position (page 8, Response).
	Applicants also refer to the primers shown in Figure 2 and state that degeneracy can be made up of two bases, such as C or T, for example (page 8, Response).
	These arguments have been found persuasive.
	With regard to Applicants’ argument based on the declaration submitted by Dr. Karthikeyan Swaminathan (herein, “Declaration”) which purports to predict that the sequence provided by the Office in demonstrating that there exist portions of naturally existing nucleic acids which meets the presently claimed primer characteristics, the Office is not persuaded for the following reasons.
	According to Declaration, the sequences provided by the Office which meets the presently claimed primer’s attributes are likely, “the result of artifacts generated by the Oxford Nanopore Technology (ONT) platform used to sequence the provided genome (page 10, Response).
	Applicants contend that ONT sequencing platform requires the use of adapters and that the sequence of adapters can be found in a number of locations (page 11, Response).
	Applicants contend that such sequences can be found in a script of the PoreChop software which is a tool for finding and removing adapters from the ONT reads, wherein Applicants highly a portion of the sequence which appears to show, “CTCTCTCT”1, and concludes that because of this finding that the CT repeats found in the nucleic acid sequences provided by the Office “are likely to be source of the CT repeats in the sequences” (page 12, 1st paragraph, Response), followed by the assertion that the same sequences are now, “all artificial sequences produced by ONT platform” from the adapters used in ONT platform (page 12, Response, 2nd paragraph).
	The arguments and Declaration are not found persuasive because Applicants’ submission is simply a conjecture.  
There is no evidence to support that the sequences which have been submitted and characterized into the database contain the adapter sequences, let alone what adapter sequences were even utilized in producing the subject-sequences.  
In addition, the adapter sequence disclosed in Applicants’ own Declaration contains only four CT repeats region (or 8 nucleotides).
The naturally occurring sequences contains close to double the amount of CT repeats (see below):
Caenorhabditis briggsae isolate QX1410_ONT chromosome IV
Sequence ID: CP090894.1Length: 17080301Number of Matches: 127
Range 1: 1593293 to 1593312GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Plus
Query  1        CTCTCTCTCTCTCTCCCACT  20
                ||||||||||||||||||||
Sbjct  1593293  CTCTCTCTCTCTCTCCCACT  1593312

Caenorhabditis briggsae isolate QX1410_ONT chromosome X
Sequence ID: CP090896.1Length: 22220885Number of Matches: 72
Range 1: 12463620 to 12463639GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1         CTCTCTCTCTCTCTCCCGCT  20
                 ||||||||||||||||||||
Sbjct  12463639  CTCTCTCTCTCTCTCCCGCT  12463620

Caenorhabditis briggsae isolate QX1410_ONT chromosome X
Sequence ID: CP090896.1Length: 22220885Number of Matches: 83
Range 1: 4590521 to 4590540GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1        CTCTCTCTCTCTCTCCCCCT  20
                ||||||||||||||||||||
Sbjct  4590540  CTCTCTCTCTCTCTCCCCCT  4590521

Caenorhabditis briggsae isolate QX1410_ONT chromosome V
Sequence ID: CP090895.1Length: 19933398Number of Matches: 80
Range 1: 13889377 to 13889396GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1         CTCTCTCTCTCTCTCCCTGT  20
                 ||||||||||||||||||||
Sbjct  13889396  CTCTCTCTCTCTCTCCCTGT  13889377

Caenorhabditis briggsae isolate QX1410_ONT chromosome X
Sequence ID: CP090896.1Length: 22220885Number of Matches: 90
Range 1: 1384979 to 1384998GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Plus
Query  1        CTCTCTCTCTCTCTCCCTAT  20
                ||||||||||||||||||||
Sbjct  1384979  CTCTCTCTCTCTCTCCCTAT  1384998

Caenorhabditis briggsae isolate QX1410_ONT chromosome X
Sequence ID: CP090896.1Length: 22220885Number of Matches: 164
Range 1: 13532822 to 13532841GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Plus
Query  1         CTCTCTCTCTCTCTCCCTTT  20
                 ||||||||||||||||||||
Sbjct  13532822  CTCTCTCTCTCTCTCCCTTT  13532841


Caenorhabditis briggsae isolate QX1410_ONT chromosome V
Sequence ID: CP090895.1Length: 19933398Number of Matches: 138
Range 1: 2302524 to 2302543GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1        CTCTCTCTCTCTCTCCCTCA  20
                ||||||||||||||||||||
Sbjct  2302543  CTCTCTCTCTCTCTCCCTCA  2302524

Caenorhabditis briggsae isolate QX1410_ONT chromosome III
Sequence ID: CP090893.1Length: 14810976Number of Matches: 140
Range 1: 1073090 to 1073109GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1        CTCTCTCTCTCTCTCCCTCG  20
                ||||||||||||||||||||
Sbjct  1073109  CTCTCTCTCTCTCTCCCTCG  1073090
Caenorhabditis briggsae isolate QX1410_ONT chromosome X
Sequence ID: CP090896.1Length: 22220885Number of Matches: 95
Range 1: 21602830 to 21602849GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1         CTCTCTCTCTCTCTCCCTCC  20
                 ||||||||||||||||||||
Sbjct  21602849  CTCTCTCTCTCTCTCCCTCC  21602830

	Such a length of CTs are also found in naturally occurring sequences of human (see below):
PREDICTED: Homo sapiens uncharacterized LOC107985635 (LOC107985635), transcript variant X2, ncRNA
Sequence ID: XR_007091250.1Length: 3580Number of Matches: 8
Range 1: 2420 to 2434GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
30.2 bits(15)	6.4	15/15(100%)	0/15(0%)	Plus/Plus
Query  1     CTCTCTCTCTCTCTC  15
             |||||||||||||||
Sbjct  2420  CTCTCTCTCTCTCTC  2434

Therefore, Applicants’ Declaration and Applicants’ arguments are deemed no more than a conjecture based on a finding of some repeats.
Next, Applicants contend that even if the sequences presented by the Office were naturally occurring, the Office has conceded that the sequence presented “does not show every permutation of 43 permutations at the three X position, indicating that every primer within the population of the primers has not been shown to be naturally occurring (page 12, Response).
	This argument is noted, however, as stated before, Office has provided the evidence to demonstrate that such sequences are present in nature, which is clearly more than what Applicants have provided.
	In addition, it is Applicants’ own contention that degenerate nucleotide need not be all four nucleotides, but could be two nucleotides2.
	Based on such interpretation, the population of such primers would be represented by the below combinations of naturally occurring sequences:
Caenorhabditis briggsae isolate QX1410_ONT chromosome IV
Sequence ID: CP090894.1Length: 17080301Number of Matches: 127
Range 1: 1593293 to 1593312GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Plus
Query  1        CTCTCTCTCTCTCTCCCACT  20
                ||||||||||||||||||||
Sbjct  1593293  CTCTCTCTCTCTCTCCCACT  1593312

Caenorhabditis briggsae isolate QX1410_ONT chromosome X
Sequence ID: CP090896.1Length: 22220885Number of Matches: 72
Range 1: 12463620 to 12463639GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1         CTCTCTCTCTCTCTCCCGCT  20
                 ||||||||||||||||||||
Sbjct  12463639  CTCTCTCTCTCTCTCCCGCT  12463620


And/or:
Caenorhabditis briggsae isolate QX1410_ONT chromosome IV
Sequence ID: CP090894.1Length: 17080301Number of Matches: 127
Range 1: 1593293 to 1593312GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Plus
Query  1        CTCTCTCTCTCTCTCCCACT  20
                ||||||||||||||||||||
Sbjct  1593293  CTCTCTCTCTCTCTCCCACT  1593312

Caenorhabditis briggsae isolate QX1410_ONT chromosome X
Sequence ID: CP090896.1Length: 22220885Number of Matches: 83
Range 1: 4590521 to 4590540GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1        CTCTCTCTCTCTCTCCCCCT  20
                ||||||||||||||||||||
Sbjct  4590540  CTCTCTCTCTCTCTCCCCCT  4590521


And/or:
Caenorhabditis briggsae isolate QX1410_ONT chromosome V
Sequence ID: CP090895.1Length: 19933398Number of Matches: 80
Range 1: 13889377 to 13889396GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1         CTCTCTCTCTCTCTCCCTGT  20
                 ||||||||||||||||||||
Sbjct  13889396  CTCTCTCTCTCTCTCCCTGT  13889377

Caenorhabditis briggsae isolate QX1410_ONT chromosome X
Sequence ID: CP090896.1Length: 22220885Number of Matches: 90
Range 1: 1384979 to 1384998GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Plus
Query  1        CTCTCTCTCTCTCTCCCTAT  20
                ||||||||||||||||||||
Sbjct  1384979  CTCTCTCTCTCTCTCCCTAT  1384998


And/or:
Caenorhabditis briggsae isolate QX1410_ONT chromosome V
Sequence ID: CP090895.1Length: 19933398Number of Matches: 80
Range 1: 13889377 to 13889396GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1         CTCTCTCTCTCTCTCCCTGT  20
                 ||||||||||||||||||||
Sbjct  13889396  CTCTCTCTCTCTCTCCCTGT  13889377

Caenorhabditis briggsae isolate QX1410_ONT chromosome X
Sequence ID: CP090896.1Length: 22220885Number of Matches: 164
Range 1: 13532822 to 13532841GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Plus
Query  1         CTCTCTCTCTCTCTCCCTTT  20
                 ||||||||||||||||||||
Sbjct  13532822  CTCTCTCTCTCTCTCCCTTT  13532841


And/or:
Caenorhabditis briggsae isolate QX1410_ONT chromosome V
Sequence ID: CP090895.1Length: 19933398Number of Matches: 138
Range 1: 2302524 to 2302543GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1        CTCTCTCTCTCTCTCCCTCA  20
                ||||||||||||||||||||
Sbjct  2302543  CTCTCTCTCTCTCTCCCTCA  2302524

Caenorhabditis briggsae isolate QX1410_ONT chromosome III
Sequence ID: CP090893.1Length: 14810976Number of Matches: 140
Range 1: 1073090 to 1073109GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1        CTCTCTCTCTCTCTCCCTCG  20
                ||||||||||||||||||||
Sbjct  1073109  CTCTCTCTCTCTCTCCCTCG  1073090

And/or:
Caenorhabditis briggsae isolate QX1410_ONT chromosome V
Sequence ID: CP090895.1Length: 19933398Number of Matches: 138
Range 1: 2302524 to 2302543GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1        CTCTCTCTCTCTCTCCCTCA  20
                ||||||||||||||||||||
Sbjct  2302543  CTCTCTCTCTCTCTCCCTCA  2302524

Caenorhabditis briggsae isolate QX1410_ONT chromosome X
Sequence ID: CP090896.1Length: 22220885Number of Matches: 95
Range 1: 21602830 to 21602849GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score	Expect	Identities	Gaps	Strand
40.1 bits(20)	1.1	20/20(100%)	0/20(0%)	Plus/Minus
Query  1         CTCTCTCTCTCTCTCCCTCC  20
                 ||||||||||||||||||||
Sbjct  21602849  CTCTCTCTCTCTCTCCCTCC  21602830

	Because these naturally occurring sequences are meet the limitations of the presently claimed primers, the Office contends that the burden has been met.
According to In re Best 195 USPQ 430, 1997, the court stated that, “Patent Office can require applicant to prove that prior art products do not necessarily or inherently posses characteristics of his claimed product wherein claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicant” (pp. 430).   
	With regard to new claim 90, Applicants’ attention is directed to the interpretation of the claim in the section 112b.

Conclusion
	No claims are allowed. 
	Applicants are encouraged to appeal the rejection.
	Claim 82 is objected to for being dependent on a rejected base claim.
	Claim 82 satisfies the requirement under 35 U.S.C. 101 because the primers comprise a labeled nucleotide. Therefore, there does not exist a judicial exception in the claim as naturally existing nucleic acids do not have the presently claimed primer structures whose nucleotide is labeled.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        October 13, 2022
/YJK/
	

  			
	
	
	
	
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The resolution of the text is poor, but the Office assumes the best case scenario in this response.
        2 “(Y)10 region is a degenerate region comprising only Cs and Ts”, page 8, Response.